Judgment reversed and a new trial ordered. The motion to strike out the allegations of prior felony convictions contained in the indictment should have been granted on the strength of section 275-b of the Code of Criminal Procedure. By that provision the Legislature intended to prohibit the introduction as part of the main case on the trial of evidence of prior convictions even though the indictment was returned prior to the-effective date of the statute (cf. People v. Oliver, 1 N Y 2d 152). No opinion.
Concur: Judges Dye, Fuld, Froessel, Van Voorhis, Burke and Foster. Chief Judge Desmond dissents and votes to affirm in the following memorandum: Since the Legislature made the amendment to section 275-b effective July 1, 1957, the courts have no right to apply the new law to an indictment which had been returned before that date. Even if in some instances reasons of policy might justify retroactive application of the amendment, this case with its strong proof of guilt presents no such situation.